DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and arguments dated 05/09/2022. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al. (US 2019/0052782 A1) discloses a camera module comprising a lens barrel comprising a lens; a lens holder for accommodating the lens barrel; an image sensor disposed below the lens barrel; a printed circuit board on which the image sensor is mounted and is coupled to the lens barrel; and at least one welding point for mutually coupling the lens barrel and the lens holder while an optical axis of the lens and an optical axis of the image sensor are aligned.

Lo et al. (US 2018/0024307 A1) discloses a lens assembly includes a lens holder and a lens barrel that are coaxial and integrated in a unity, a cavity is defined therein to receive at least one lens, at least three guiding legs are extended from a bottom of the lens holder, and the guiding legs define a plane that is parallel to an installation plane of the lens.

Nakamura et al. (US 2017/0307841 A1) discloses an imaging device has a lens group; a lens barrel for holding the lens group; a base member for holding the lens barrel; an imaging element; a securing plate that faces at least a portion of the base member in a state wherein the imaging element is secured.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696